Petition for Writ of Mandamus Denied and Opinion filed October 25, 2016.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-16-00601-CV



 IN RE VALERO REFINING-TEXAS, LP AND VALERO REFINING CO.
                      TEXAS, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-49459

                         MEMORANDUM OPINION

      On July 29, 2016, relators Valero Refining-Texas, LP and Valero Refining
Co. Texas filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. In the petition, relators ask
this court to compel the Honorable William R. Burke, Jr., presiding judge of the
189th District Court of Harris County, to (1) vacate his July 1, 2016 order denying
relators’ motion to compel discovery, and (2) allow relators discovery of the portions
of the 2013 and 2014 appraisal reports of four refineries that have not been produced.

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy by appeal.
In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Relators have not established that they are entitled to mandamus relief.

      Accordingly, we deny relators’ petition for writ of mandamus.


                                                    PER CURIAM

Panel consists of Justices Busby, Donovan, and Wise.




                                          2